Order entered March 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00181-CR

                           JOSE ISMAEL ARREOLA, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-12-00581-N

                                          ORDER
       The Court GRANTS appellant’s March 15, 2013 motion to substitute counsel.

       We ORDER the Clerk of the Court to remove Kenneth Weatherspoon as counsel for

appellant on appeal and substitute Gary A. Udashen.


                                                    /s/   DAVID EVANS
                                                          JUSTICE